IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LEON COUNTY, FLORIDA, A               NOT FINAL UNTIL TIME EXPIRES TO
POLITICAL SUBDIVISION OF              FILE MOTION FOR REHEARING AND
THE STATE OF FLORIDA,                 DISPOSITION THEREOF IF FILED

      Appellant,                      CASE NO. 1D17-1201

v.

JAN K. SEBASTIAN,

      Appellee.

_____________________________/

Opinion filed May 25, 2017.

An appeal from an order of the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Michael J. Roper and Dale A. Scott of Bell & Roper, P.A., Orlando, for Appellant.

No appearance for Appellee.

PER CURIAM.

      DISMISSED.       See generally, Henderson v. Tandem Health Care of

Jacksonville, Inc., 898 So. 2d 1191, 1192 (Fla. 1st DCA 2005) (dismissing appeal

because order requiring parties to reschedule arbitration did not determine

entitlement to arbitration, which was made in earlier referral order, “and the trial

court was not required to make this finding anew”).

ROBERTS, C. J., MAKAR and JAY, JJ., CONCUR.